IRVING R. KAUFMAN, Chief Judge
(concurring):
I concur because I understand my brothers to hold that Younger may be applied against a corporation asserting derivatively a first amendment right which may otherwise be adequately protected, both in federal court and in a pending state criminal prosecution. I would hesitate to agree, however, that the principle Younger enunciates extends to cases where an institutional plaintiff exists primarily for the expression and defense of the right sought to be protected, see, e. g., NAACP v. Button, 371 U.S. 415, 428, 83 S.Ct. 328, 9 L.Ed.2d 405 (1963); New York Times Co. v. United States, 403 U.S. 713, 91 S.Ct. 2140, 29 L.Ed.2d 822 (1971); Sierra Club v. Morton, 405 U.S. 727, 739, 92 S.Ct. 1361, 31 L.Ed.2d 636 (1972). Nor do I think that such a holding would be proper where there was a clear showing that no individual could adequately safeguard a widely held interest, either because a state prosecution portended indefinite delay,1 or because no one had a sufficient personal stake to warrant initiation of a federal action.

. At the hearing before Judge Bruchhausen on April 4, 1974, counsel for Fitzpatrick and Trimarco indicated that state proceedings against Francione were to take place on April 25 and May 2, 1974. Because of the action in the federal district court, those trials never took place.